DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the application filed on 12/03/2019.  Examiner acknowledged that claims 1-4 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as recited are allowable.
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kenealy on 04/29/2021.
The application has been amended as follows: 
Claims:
Claim 2 ln3, replace “a transmission” with --the transmission--
Claim 2 ln4, replace “a reflection state when the vehicle” with --the reflection state when the own vehicle--
Claim 3 ln3, replace “the state of the operation” with --a state of an operation--
own vehicle--
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-4 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a normally closed liquid crystal element having a relatively low transmittance or reflectance when no voltage is applied…controls the driving circuit to set the liquid crystal element to either a transmission state or a reflection state when the light source is in the light-off state." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-4 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Hikmet (US 2009/0279316).
Hikmet discloses a vehicle light fixture selectively irradiating light in front of a vehicle comprising a liquid crystal element.  However, Hikmet fails to disclose a normally closed liquid crystal element having a relatively low transmittance or reflectance when no voltage is applied…controls the driving circuit to set the liquid crystal element to either a transmission state or a reflection state when the light source is in the light-off state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844